EXHIBIT 10.2

 

GUARANTY OF LEASE

 

Reference is made to a certain Lease Agreement (the “Lease”) of even date
herewith for the lease of approximately 79,150 square feet of space at 1655
Lyell Avenue, Rochester, New York, 14606 (the “Building”) between Maguire Family
Properties, Inc. (“Landlord”) and Ambrell Corporation, 39 Main Street,
Scottsville, New York 14546 (“Tenant”).

 

FOR VALUE RECEIVED and in consideration for, and as inducement to, Landlord
entering into the Lease, the undersigned, InTEST Corporation, 804 East Gate
Drive, Suite 200, Mount Laurel, New Jersey 08054 (“Guarantor”), hereby
unconditionally and irrevocably guarantees to Landlord, its successors and
assigns, the full and prompt payment and performance of all liabilities,
obligations, covenants, agreements and responsibilities of Tenant under the
Lease. Guarantor expressly agrees that the validity of this Guaranty and the
obligations of the Guarantor hereunder shall not be terminated or in any way
affected or impaired by reason of the assertion by Landlord against Tenant of
any of the rights or remedies reserved to Landlord pursuant to the provisions of
the Lease, or by reason of the waiver by Landlord or the failure of Landlord to
enforce any of the terms, covenants or conditions of the Lease, or the granting
of any indulgence or extension to Tenant, all of which may be given or done
without notice to Guarantor. Guarantor hereby waives notice of nonpayment of
rent, additional rent or any other amounts to be paid by Tenant under the Lease,
and waives notice of default or nonperformance of any of Tenant’s other
liabilities, obligations, covenants, conditions and agreements contained in the
Lease.

 

Guarantor further agrees that its liability under this Guaranty shall be
primary, and that in any right of action that shall accrue to Landlord under the
Lease, Landlord may, at its option, proceed against Guarantor without having
commenced any action, or having obtained any judgment, against Tenant. This
Guaranty shall be construed as an absolute, continuing and unlimited guaranty of
the covenants, conditions and obligations contained herein, without regard to
regularity, validity, enforceability or any change, modification or amendment of
any liability or obligation under the Lease.

 

Guarantor further represents to Landlord that as an inducement for Guarantor to
enter into and execute this Guaranty, Guarantor has a financial interest in
Tenant.

 

The Guarantor, by its execution of this Guaranty, waives and agrees, to the
fullest extent permitted by law, not to assert or take advantage of (a) any
defense that may arise by reason of the incapacity or lack of authority of
Guarantor, and (b) demand, protest and notice of any other kind.

 

In furtherance of its obligations and liabilities hereunder, Guarantor covenants
and agrees that it shall sign any further or additional documents that Landlord
may reasonably request or demand, in order to evidence the obligations and
liabilities of Guarantor under this Guaranty.

 

No waiver by Landlord of any default hereunder or under the Lease shall be
effective unless in writing signed by Landlord, and such waiver shall not
operate as a waiver of any other default or of the same default on a subsequent
occasion. Furthermore, Landlord shall not, by any act, delay, omission or
otherwise, be deemed to have waived any of its rights, privileges and/or
remedies hereunder or under the Lease, and the failure or forbearance of
Landlord to demand strict compliance with this Guaranty or the Lease on one
occasion shall not prejudice or be deemed or considered to have prejudiced its
right to demand such compliance on any other occasion.

 

 

--------------------------------------------------------------------------------

 

 

No assignment or transfer of the Lease or sublease of any space thereunder shall
operate to extinguish, diminish or otherwise affect the liability of Guarantor
under this Guaranty.

 

Guarantor further agrees to be responsible to Landlord for any expenses,
including reasonable attorneys’ fees, incurred by Landlord in enforcing any
obligations of Guarantor under this Guaranty or the Lease.

 

This Guaranty shall be construed and enforced under the laws of New York State.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty under seal on the 19th
day of December, 2017.

 

 

 

 

inTEST Corporation

 

     

 

 

 

 

 

By:

/s/ Hugh T. Regan, Jr. 

 

 

Name: 

Hugh T. Regan, Jr. 

 

  Title:  Treasurer & CFO  

 

 

2